Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/22/2022 canceling all claims drawn to the elected species and presenting only claims drawn to a non-elected species is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected species because claims 1, 3-12, and 15-19 are directed to a species that is independent or distinct from the elected species (Species II) (see Response dated 12/21/2021) for the following reasons: as explained in the Requirement for Restriction/Election dated 10/27/2021, even though the species of claims 1, 3-12, and 15-19 and elected Species II (claim 20) required the technical feature of claim 10, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent No. 7,864,394. Accordingly, claims 1, 3-12, and 15-19 are withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and MPEP § 821.03. In the preliminary amendment filed 02/22/2022, the claims directed towards elected Species II (claim 20) have been cancelled and no claims read on the elected species.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646